     Case 2:19-cv-02180-RFB-VCF Document 36 Filed 04/24/20 Page 1 of 3



     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for Defendant, Select Portfolio Servicing, Inc.
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   DANNY KASTER,                                       Case No.: 2:19-cv-02180-RFB-VCF
10
                    Plaintiff,                           JOINT MOTION TO EXTEND
11                                                       DEADLINE TO RESPOND TO
             vs.                                         PLAINTIFF’S MOTION TO COMPEL
12                                                       (THIRD REQUEST)
13   SELECT PORTFOLIO SERVICING;
     INNOVIS DATA SOLUTIONS, INC.; AND
14   FORD MOTOR CREDIT COMPANY LLC,
15                  Defendants.
16          Plaintiff, Danny Kaster (“Plaintiff”), and Defendant, Select Portfolio Servicing, Inc.
17   (“SPS”) (collectively the “Parties”), by and through their counsel of record, hereby stipulate and
18   agree as follows:
19          On March 20, 2020, Plaintiff filed his Motion to Compel [ECF No. 27]. As such, SPS’
20   deadline to respond to the Motion to Compel was originally April 3, 2020.         The parties then
21   jointly moved the Court to extend the deadline to April 10, 2020 [ECF No. 29]. The parties then
22   jointly moved the Court to extend the deadline to April 24 [ECF No. 34]. The Parties have
23   discussed extending the deadline for SPS to respond to Plaintiff’s Motion to Compel by an
24   additional one week to allow SPS additional time to respond to the Motion to Compel. The
25   parties are discussing a possible resolution to their discovery dispute and believe they can either
26   partially or fully resolve with the additional time. They are also discussion a global resolution of
27   the entire matter.
28          WHEREAS, the Parties hereby stipulate and agree to extend the deadline for SPS to file



                                                 Page 1 of 3
     Case 2:19-cv-02180-RFB-VCF Document 36 Filed 04/24/20 Page 2 of 3




 1   its response to Plaintiff’s Motion to Compel to May 1, 2020.
 2          This is the third stipulation for extension of time for SPS to file its response to the Motion
 3   to Compel. The extension is requested in good faith and is not for purposes of delay or prejudice
 4   to any other party.
 5          DATED this 24th day of April, 2020.
 6
      WRIGHT, FINLAY & ZAK, LLP                            KNEPPER & CLARK LLC
 7
 8    /s/ Ramir M. Hernandez, Esq.                         /s/ Miles N. Clark, Esq.
      R. Samuel Ehlers, Esq.                               Matthew I. Knepper, Esq.
 9    Nevada Bar No. 9313                                  Nevada Bar No. 12796
10    Ramir M. Hernandez, Esq.                             Miles N. Clark, Esq.
      Nevada Bar No. 13146                                 Nevada Bar No. 13848
11    7785 W. Sahara Ave., Suite 200                       Shaina R. Plaksin, Esq.
      Las Vegas, NV 89117                                  Nevada Bar No. 13935
12    Attorneys for Defendant, Select Portfolio            10040 W. Cheyenne Ave., Suite 170-109
13    Servicing, Inc.                                      Las Vegas, NV 89129
                                                           Attorneys for Plaintiff, Danny Kaster
14
15
16                                                         IT IS SO ORDERED:

17
                                                           ___________________________________
18                                                         UNITED STATES MAGISTRATE JUDGE
19              4-24-2020
        DATED: _________________________
20
21
22
23
24
25
26
27
28



                                                  Page 2 of 3
     Case 2:19-cv-02180-RFB-VCF Document 36 Filed 04/24/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that I am an employee of WRIGHT, FINLAY & ZAK, LLP and
 3   that I served the foregoing JOINT MOTION TO EXTEND DEADLINE TO RESPOND TO
 4   PLAINTIFF’S MOTION TO COMPEL (THIRD REQUEST) on the 24th day of April,
 5   2020, to all parties on the CM/ECF service list.
 6
 7
                                           /s/ Lisa Cox                            .
 8                                         An Employee of WRIGHT, FINLAY & ZAK, LLP
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 3 of 3
